THE COURT
refused the preliminary injunction, saying that where a suit in equity was merely for the enforcement of a legal right, and there was any disputable question upon the merits, it was not in general, proper to grant an injunction before final hearing or a judgment at law; and that the reason for not awarding an interlocutory injunction was here the stronger because the case depended wholly upon questions of right under the laws of Pennsylvania, and the law of that state (Act April 8, 1846; Purd. Dig. 599, pi. 55) provided that no court within the county of Philadelphia should enjoin the erection of public works until question of title and damages should be finally decided by a common-law court